DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
 
Response to Amendment
The amendments filled August 22, 2022 have been entered. Claims 1-22 are currently pending. Claims 1-7 and 15-22 are withdrawn. Claim 8 has been amended. 

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
The remarks are primarily drawn to the amended limitations; however, since some of the same art is applied the examiner will address the remarks. 
First, Applicant notes the use of Isono with Demarest is improper since the devices operate differently and points to MPEP 2143.01. The Examiner would like to reiterate Isono was not used to modify the method. Isono’s teaching on sterility was applied to the container (or device) used in the claimed method; therefore, the sterilization of the container stands as being reasonable and obvious since it is known to sterilize medical products.

Second, Applicant notes that Demarest teaches the container maybe formed using a form-fill- seal method [0019]. Of note Demarest [0019] specifically notes the dual sachet (or dual containers) and mixing chamber maybe form by this method and that some embodiments have nozzle. The claimed method is drawn to treating a disease comprising of many steps, one step being providing a container, how the container is made falls under a product by process- MPEP 2113: 
“"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)” and "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).”
Furthermore, the reference “How To Incorporate Blow Fill Seal and Form Fill Seal Technology” teaches that blow-fill-seal production process is a subclass of form-fill-seal   which has similar goals to reduce contamination while providing lower production cost. Claim 8 is not drawn to the method of making the container (withdrawn claim 15 is) therefore produce by process applies to the container. Claim 8 is drawn to “a method of treating a disease or condition using a pharmaceutical mixture”.

Third, Applicant note due to the amendment of claim 8 depending claim 10 should be reconsidered. Examiner notes the reference is used to teach the stability or shelf life only of the flowable contents only. Please see above and the full rejection of claims 8 and 10 below.

Fourthly, with regards to Applicant’s remarks on Dodge being misunderstood. The applicant is correct the patent US 5583114 incorporated by Dodge does teach the organic solvent is mixed to form the bifunctional crosslinking agent (US 5583114 Col. 5 lines 7-12); however, the claim only requires that one of the flowable contents comprises an organic solvent and doesn’t preclude additional elements that might be reactive to the solvent. Additionally, please see 112(a) below the applicant only uses the term organic fluid in their specification which case Dodge would meet this as at least of the flowable content is an organic fluid.

Fifth and Finally, Applicant’s argument for claim 11 is persuasive; however, a new ground of rejection is made below using Surgical Glue from Science Direct which note multiple references containing tissue adhesions medications some of which require two components to be mixed prior to use such as bioglue® and evidenced by BioGlue’s product information sheet.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for requiring a parmaseutical  that needs to mixed prior to administration, does not reasonably provide enablement for using specific organic solvent(s).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 

Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: 
(a) the breadth of the claims; 
(b) the nature of the invention; 
(c) the state of the prior art; 
(d) the level of one of ordinary skill; 
(e) the level of predictability in the art; 
(f) the amount of direction provided by the inventor; 
(g) the existence of working examples; and 
(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Regarding claim 13 according to the Wands factors, the claim requires:
 A)  a method for treating a disease using a specific container. This container needs to hold two flowable contents. Applicant defined the flowable contents in paragraph [0032] reproduced below:
 “aqueous or organic liquid, a flowable powder, a gel, a cream, a foam, or a non-Newtonian fluid that becomes flowable upon application of pressure. Typical reservoir contents are formulated to produce products for medical use, including (but not limited to) pharmaceutical eye drops, oral liquid solutions, pharmaceutical creams, and adhesive materials (for example, epoxies for bone fixation, dental work, and/or wound closure) on-site at the time of use”
 Claim 13 further requires one of the flowable contents to be an organic solvent. The organic solvent is only found in originally filed claims. The specification uses the term organic fluid which is broader than an organic solvent.

B) This claim is drawn to a method of using a particular container to treat a disease.
 C and D) Containers with dual containers and a mixing chamber so that the contents may be mixed prior to use are well known in the art. 
F) The applicant has not provided enough information for what type of medication is used to require an organic solvent over two components that are simply sorted separately and need to be mixed prior to use. The term solvent implies the ability to dissolve another substance.
G and H) No working examples where provided by applicant. While applicant notes the medication could be used for the eye, bone fixation, dental work or wound closure, this is a huge field. Based on a review of wound closure medication1 which requires mixing prior to use it is not readily apparent that an organic solvent is used. Based on a review of dental fillings2 which clearly uses an organic solvent it was not clear when the mixing of the organic solvent took place. 

In an effort to provide compact prosecution, in light of the full specification the Examiner has interpreted “organic solvent” to mean “organic fluid” as this is term used in the specification and no examples or specific compounds which would inherently use an organic solvent are noted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Demarest et al. US 2018/0022526 A1 as evidenced by “How To Incorporate Blow Fill Seal and Form Fill Seal Technology” < https://www.lfatabletpresses.com/articles/incorporate-blow-fill-seal-form-fill-seal-technology> in view of Isonon et al. US 5509898 and in further view of Iaia et al. US 5318203.

With regards to claim 8, Demarest discloses a method of treating a disease or condition using a pharmaceutical mixture (abstract, [0003] wherein Demarest discloses the product maybe used for oral care and [0001] discloses sachets maybe used for medicines ie pharmaceuticals and oral care thereby meeting the limitation of treating diseases of mouth), comprising: 
-providing a disposable multi-reservoir container ([0024] which discloses multiple chambers which are single use and therefor disposable) comprising a first reservoir comprising a first pliable lateral wall ([0021] which discloses squeezing the sachets/ containers, if the wall is squeezable the wall must also be pliable) , a first aperture (or top of inlet 109 as it can be covered by a seal and therefore is an opening/ passage way between the container (101) and channel (109), [0029]) and first flowable contents having a first viscosity ([0025] discloses the contents of the container and [0021] which allows for the contents to be squeezed out of the container thereby allowing for a flowable material which has a viscosity), a second reservoir comprising a second pliable lateral wall ([0021] which discloses squeezing the sachets/ containers, if the wall is squeezable the wall must also be pliable), a second aperture (or top of inlet 107 as it can be covered by a seal and therefore is an opening/ passage way between the container (103) and channel (107), [0029])  and second flowable contents having a second viscosity ([0025] discloses the contents of the container and [0021] which allows for the contents to be squeezed out of the container thereby allowing for a flowable material which has a viscosity), a first flow channel (109, figure 1, [0029]) in fluid communication with the first reservoir (101, Figure 1, [0026]) and a second flow channel (107, figure 1, [0029])  in fluid communication with the second reservoir (103, Figure 1, [0029]), a mixing region in fluid communication with the first and second fluid channels (or mixing chamber, 105, figure 1 [0029]) an exit aperture (or dispensing nozzle, 106, Figure 1, [0032]) in fluid communication with the mixing region (see figure 3b for fluid connection, [0032]), and a removable sealing feature (or tip 111, figure 3A, [0032]) positioned to block flow through the exit aperture ([0032]), wherein first lateral wall and the second lateral are juxtaposed with one another (see figure 1 which shows the containers side-by-side), the first flowable contents and the second flowable contents are different from each other ([0025] which discloses the contents are different); and wherein at least one of the first aperture and first flow channel have a first diameter and at least one of the second aperture and second flow channel have a second diameter (as seen in the cross section of Figure 3B annotated below in figure 1 the opening or aperture leading from the first tube (101) to the first channel (109) will have a first diameter and the opening or aperture leading from the second tube (103) to the second channel (107) will have a second diameter.

    PNG
    media_image1.png
    780
    604
    media_image1.png
    Greyscale

Figure 1: first and second apertures and diameters
-removing the sealing feature [0032]; and
-compressing at least one of the first lateral wall and the second lateral wall to induce flow of the first flowable contents through the first flow channel and flow of the second flowable contents through the second flow channel, thereby dispensing an active pharmaceutical mixture comprising a mixture of a first pharmaceutical component and a second pharmaceutical component through the exit aperture, wherein the first flowable contents comprise the first pharmaceutical component and the second flowable contents comprise the second pharmaceutical component [0020-0021]).
Demarest fails to disclose wherein at least the first and second fluid reservoirs, first and second flowable contents, first and second flowable channels, mixing region, exit aperture, and sealing feature are manufactured using a sterile blow-fill-seal method.
However, this limitation falls under product by process as it refers to how the container used in the method of treating is manufactured, please see above in response to arguments for MPEP quotes. Demarest discloses in [0019] that the dual sachet (or dual containers) and mixing chamber maybe form by a fill method and that some embodiments have nozzle. “How To Incorporate Blow Fill Seal and Form Fill Seal Technology” teaches that blow-fill-seal production process is a subclass of form-fill-seal   which has similar goals to reduce contamination while providing lower production cost.
Demarest fails to disclose wherein 1) the first and second fluid reservoirs, first and second flowable contents, first and second flowable channels, mixing region, exit aperture, and sealing feature are sterile and 2) diameters are selected to provide a desired mixing ratio between the first and second fluid contents upon compressing one of the first or second containers.
Isono teaches a pliable container (Col 5 lines 58-67) for therapeutic use with two chambers and a mixing channel (figure 1 and Col 5 line 58- Col 6 line 13) thereby being drawn to solve a similar problem to Demarest. The difference being Isono connects to an infusion set and the method of compressing the sides to dispense the contents is not discussed. Isono however still teaches a similar container even if the method of using it is different from Demarest. Isono teaches the container and contents of the container can be sterilized before use (Col 6 lines 43-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have sterilized the container and contents of Demarest in order to prevent bacterial growth prior to usage.
Demarest and Isono fail to teach the first and second diameters are selected to provide a desired mixing ratio between the first and second fluid contents upon compressing one of the first or second containers. Demarest notes mixing ratios in [0002] but Demarest does not specifically tie that to diameter (of the aperture).
Iaia teaches a pliable dual chambered dispending device thereby being in the same field of endeavor as Demarest and Isono. Iaia teaches the apertures or opening size from the two containers can be used to control the flow and that they can be different sizes (Col 2 lines 41-54) which would result in a ratio, though a ratio can also be 1 to 1 so the sizes need not be different per se).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have sized the diameter as needed in order to adjust the flow rate of Demarest as taught by Iaia.

With regards to claim 9, Demarest discloses applying the mixture to the treatment site (or mouth in [0025]).

With regards to claim 12, Demarest fails to disclose wherein the active pharmaceutical mixture comprises an emulsion or a suspension.
Isono teaches a pliable container (Col 5 lines 58-67) for therapeutic use with two chambers and a mixing channel (figure 1 and Col 5 line 58- Col 6 line 13) thereby being drawn to solve a similar problem to Demarest. The difference being Isono connects to an infusion set and the method of compressing the sides to dispense the contents is not discussed. Isono teaches certain drugs requires mixing before use) to include emulsions (lipid are mixed with other fluids to form an emulsion- if not used quickly the components will separate out, Col 1 lines 60-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have housed two components that are used to form an emulsion separate prior to use as the two components will separate over time.

With regards to claim 14, Demarest discloses wherein the first reservoir comprises visual indicia related to volume of the first reservoir, and further comprising the step of utilizing the visual indicia to dispense a partial volume from the first reservoir that is appropriate for a single unit dose of the active pharmaceutical mixture ([0023] discloses a transparent window which allows the user to see the remaining volume and if the two contents are mixed).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Demarest et al. US 2018/0022526 A1 in view of Isonon et al. US 5509898 and in further view of Iaia et al. US 5318203 as applied to claim 8 above and evidenced by Colgate “Does Toothpaste Expire”.
With regards to claim 10, Demarest discloses the mixtures need to kept separator prior to just before use thereby meeting the limitation that the mixture is not stable for at least 6 months. Demarest fails to explicitly note the unmixed contents are stable at ambient temperature for at least 6 months and the mixed is not stable at ambient temperature for at least 6 months. However using Colgate as evidence it is well known toothpaste can be stored at room temperature and have a two year shelf life.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Demarest et al. US 2018/0022526 A1 in view of Isonon et al. US 5509898 and in further view of Iaia et al. US 5318203 as applied to claim 8 above and in view of Dodge et al. US 7037289 B2.
With regards to claim 13, Demarest fails to teach wherein at least one of the first flowable contents and the second flowable contents comprises an organic solvent.
Dodge teaches a method of dispensing a medication that requires mixing just prior to use thereby being drawn to solve the same problem as Demarest. Dodge teaches wherein at least one of the first flowable contents and the second flowable contents comprises an organic solvent (Col. 5 lines 35-52 Dodge discloses an unspecified solvent to be mixed with a flowable contents).  Additionally, Dodge incorporates US Patent 5583114 as information about tissue adhesive and sealants. US 5583114 discloses a two component mixture: protein plus buffer and bifunctional cross linking agent (Col 2 lines 4-15). The organic solvent is mixed to form the bifunctional crosslinking agent (US 5583114 Col. 5 lines 7-12); however, claim 13 only requires that one of the flowable contents comprises an organic solvent and does not preclude additional elements that might be reactive to the solvent. Additionally, please see 112(a) above the applicant only uses the term organic fluid in their specification in which case Dodge would meet this as at least of the flowable contents is an organic fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used any content such as one taught by Dodge within the container of Demarest which is able to keep two reactive compounds separate until use if once mixed their potency decreases or overtime becomes unstable.
Applicant only requires the container to be able to perform the method; the particular drugs are not claimed therefor any drug that meet the limitations i.e. one that is mixed with an organic solvent prior to use can be used.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Demarest et al. US 2018/0022526 A1 in view of Isonon et al. US 5509898 and in further view of Iaia et al. US 5318203 as applied to claim 8 above in view of Surgical Glue from Science Direct and evidenced by BioGlue’s product instruction sheet.

With regard to claim 11, Demarest fails to disclose wherein the first flowable contents and second flowable contents are stable on storage at 2C to 8C for a period of at least 6 months, and wherein the active pharmaceutical mixture is not stable at 2C to 8C for a period of at least 6 months.  
Surgical Glue teaches a drug BioGlue that need to be separated prior to mixing thereby be related to Demarest. As evidenced by BioGlue’s production instruction sheet on page 2 under Packing and storage BioGlue should not be frozen or stored above 25C thereby meeting the claimed range of 2C to 8C. Additionally BioGlue must be used shortly after mixing thereby being not stable at 2C to 8C for a period of at least 6 months.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used any content such as one taught by Dodge within the container of Demarest which is able to keep two reactive compounds separate until use since once mixed their potency decreases or overtime becomes unstable. Additionally, applicant provides no specific drugs so the stability of the drugs in a given temperature range cannot be reviewed. Furthermore, as applicant appears to have placed no criticality on the claimed range (as it is silent) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Applicant only requires the container to be able to perform the method (ie the contents are able to be stored) the particular drugs are not claimed therefor any drug that meet the limitations ie one that is stored at a set temperature can be used.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.sciencedirect.com/topics/medicine-and-dentistry/surgical-glue
        2 https://www.sciencedirect.com/topics/medicine-and-dentistry/dental-composite-resin